ORPHANS’ COURT PROCEDURAL RULES COMMITTEE
                            ADOPTION REPORT

       Rescission and Replacement of Pennsylvania Orphans’ Court Forms
                             G-02, G-03, and G-05


       On December 16, 2022, the Supreme Court rescinded and replaced Pennsylvania
Orphans’ Court Forms G-02, G-03, and G-05 (guardianship annual reports and
inventory). The Orphans’ Court Procedural Rules Committee has prepared this Adoption
Report describing the rulemaking process as it relates to these form changes. An
Adoption Report should not be confused with Comments to the rules. See Pa.R.J.A. 103,
Comment. The statements contained herein are those of the Committee, not the Court.

       By way of background, the Court previously approved a comprehensive rewrite of
the procedural rules governing guardianship matters. See Order of June 1, 2018,
Supreme Court Docket No. 772; Pa.R.O.C.P. 14.1–14.14, inter alia. Numerous forms,
including guardianship reports, were adopted as part of the rewrite. With the rules and
forms now in use for several years, the Guardianship Tracking System (“GTS”)
Governance Committee identified ways in which the forms could be improved.1 It shared
proposed changes to Forms G-02, G-03, and G-05 with the Committee, which then made
a recommendation to the Court. Changes from the prior version of the forms are as
follows:

       Report of Guardian of the Estate (Form G-02):

        In Part I. (Introduction), Question 3, reasons for filing a Final Report were updated
to reflect possible reasons for filing the Final Report.

      In Part V. (Assets), Question 2, an instruction was added to assist the guardian in
completing the Report accurately.

      In Part V. (Assets), Question 4, a parenthetical was added to assist the guardian
in completing the Report accurately.

       In Part VIII. (Representative Payee), Question 1a, a clarification was made
regarding reports made to the Social Security Administration.

1      GTS Governance Committee is comprised of staff from AOPC Information
Technology, Legal, and the Office of Elder Justice in the Courts, as well as stakeholders,
such as orphans’ court judges, clerks of the orphans’ courts, court administration, and
guardians. See also Pa.R.O.C.P. 14.8(c).
       In Part VIII. (Representative Payee), Question 1b was changed in the same
manner as Question 1a. Additionally, the term “representative payee” was replaced with
the term “fiduciary,” to use the proper terminology for Veteran Administration benefits.

      In Part IX (Surety Information), Question 2, the word “Total” was added to the
parenthetical to assist the guardian in accurately completing the form.

       Report of Guardian of the Person (Form G-03):

        In Part I. (Introduction), Question 3, reasons for filing a Final Report were updated
to reflect possible reasons for filing the Final Report.

      In Part II. (Personal Information About the Incapacitated Person), Question 3,
changes were made to identify the incapacitated person’s place of residence more
accurately.

        In Part IV. (Guardian’s Opinion), Question 1, the word “terminated” was changed
to “discharged” to be more consistent throughout the form.

       In Part V. (Information About the Guardian), Questions 8 and 9 were added
regarding any compensation paid to the guardian during the report period and whether
such compensation was approved by the court to enhance consistency in the reporting
process and provide the orphans’ court with more information about the guardianship.

       Guardian’s Inventory for an Incapacitated Person (Form G-05): In Part VI.
(Personal Care Plan), Question 3, a question was added to obtain the current address of
the incapacitated person.

       All Forms: Provisions relating to service on the last page of each form were
modified in two ways. A reference to changes that became effective June 1, 2019 was
eliminated as no longer relevant. Also, a reference to Pa.R.O.C.P. 4.3 was added, which
is cross-referenced in Pa.R.O.C.P. 14.8(b) and provides: “Service shall be in accordance
with Pa.R.O.C.P. 4.3.” The language was added to Forms G-02, G-03, and G-05 to assist
the guardian in identifying the service requirements. The citation format of the rules was
also updated. Stylistic and cosmetic changes were made throughout the forms.

       The forms take effect on January 1, 2023.




                                             2